 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
 6

 7   Attorneys for Defendants/Cross-Claimants
     DALE SIMS and BUENA VISTA SEAFOOD LLC
 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11   CLEANFISH LLC, a Delaware limited liability       Case No. 19-cv-03663-HSG
     company,
12
            Plaintiff,                                 STIPULATION TO CONTINUE DEADLINE TO
13          v.                                         COMPLETE INITIAL DISCLOSURES;
                                                       ORDER
14   DALE SIMS, an individual, BUENA VISTA
     SEAFOOD LLC, a California limited liability
15   company, ISLAND SEA FARMS, INC., a                Complaint Filed: June 24, 2019
     Canadian corporation, NANCI DIXON, an             Trial Date: Not Set
16   individual, and PAUL SIMPSON, an
     individual.
17
            Defendants.
18
     DALE SIMS and BUENA VISTA SEAFOOD
19   LLC,
          Cross-Claimaints,
20
     v.
21   CLEANFISH LLC; and ROES 1-10, Inclusive,
22        Cross-Defendants.
                                                       Hon. Haywood S. Gilliam, Jr.
23

24          WHEREAS, Plaintiff CLEANFISH, LLC (“Plaintiff”) filed its Complaint (Dkt. No. 1) on June

25   25, 2019 and thereafter served the Complaint;

26          WHEREAS, on July 19, 2019, the ISF Defendants filed their Motion to Dismiss for Lack of

27   Personal Jurisdiction and Failure to State a Claim (Dkt. No. 26), and the Buena Vista Defendants filed

28   their Answer and Crossclaim (Dkt. Nos. 28, 29);

                                                        1
     JOINT STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     ORDER
     USDC Case No. 19-cv-03663-HSG
 1            WHEREAS, on August 2, 2019, Plaintiff filed an Amended Complaint (Dkt. No. 35);

 2            WHEREAS, on August 16, 2019, the ISF Defendants filed their Motion to Dismiss for Lack of

 3   Personal Jurisdiction and Failure to State a Claim (Dkt. No. 40) and the Buena Vista Defendants filed

 4   their Motion to Dismiss for Failure to State a Claim (Dkt. No. 41). Plaintiff opposed both motions (Docs.

 5   43, 44) and the hearings are presently scheduled for December 12, 2019, at 2:00 p.m.;

 6            WHEREAS, the initial Case Management Conference (“CMC”), previously scheduled for

 7   September 24, 2019, at 2:00 p.m., was continued to December 12, 2019 at 2:00 p.m. upon stipulation of

 8   the parties and by order of this Court; (Dkt. No. 48);

 9            WHEREAS, pursuant to this Court’s order continuing the initial Case Management Conference,

10   initial disclosures are scheduled to be exchanged seven (7) days in advance of the initial Case

11   Management Conference, by December 5, 2019;

12            WHEREAS, given the threshold jurisdictional and substantive issues to be resolved by the

13   Defendants’ pending Rule 12 motions, the parties believe good cause exists to extend the date for

14   exchange of initial disclosures to fourteen (14) days after this court enters orders on Defendants’ pending

15   Rule 12 motions, so the parties will have clarity on which claims will proceed;

16            WHEREAS, this stipulation is not made for any improper purpose and will not prejudice any

17   party;

18            WHEREAS, this stipulation is not intended to operate as an admission of any factual allegation or

19   legal conclusion and is submitted subject to and without waiver of any rights, defenses, affirmative

20   defenses, or objections, including personal jurisdiction, insufficient process, or insufficient service of

21   process; and,

22            WHEREAS, the requested modifications will not otherwise impact the schedule for the case.

23            STIPULATION

24            NOW, THEREFORE, Plaintiff and Defendants stipulate and agree as follows:

25            1. Pursuant to Civil L.R. 6-2, and subject to the Court’s approval, to extend the date for exchange

26   of initial disclosures, currently scheduled for December 5, 2019, to fourteen (14) days after this court

27   enters orders on Defendants’ pending Rule 12 motions.

28            2. That, by entering this Stipulation, the Parties do not admit any factual allegation or legal

                                                           2
     JOINT STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     ORDER
     USDC Case No. 19-cv-03663-HSG
 1   conclusion and do not waive any rights, defenses, affirmative defenses, or objections, including personal

 2   jurisdiction, insufficient process, or insufficient service of process.

 3

 4   Dated: December 5, 2019                               BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 5                                                         By:          /s/ Richard W. Osman
                                                                 Richard W. Osman
 6
                                                                 Attorney for Defendants/Cross-Claimants
 7                                                               DALE SIMS and BUENA VISTA SEAFOOD
                                                                 LLC
 8
     Dated: December 5, 2019                               DUANE MORRIS LLP
 9

10                                                         By:          /s/ Michael L. Fox
                                                                 Michael L. Fox
11                                                               Attorney for Defendants
                                                                 ISLAND SEA FARMS, INC., NANCI DIXON,
12                                                               and PAUL SIMPSON
13   Dated: December 5, 2019                              D’AMATO LAW CORPORATION
14
                                                           By:          /s/ Thomas J. D’Amato
15                                                               Thomas J. D’Amato
                                                                 Attorney for Plaintiff CLEANFISH, LLC
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            3
     JOINT STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     ORDER
     USDC Case No. 19-cv-03663-HSG
 1                                                 ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3          1.     The date for the parties to exchange initial disclosures is extended to fourteen (14) days
 4   after entry of orders on Defendants’ pending Rule 12 motions.
 5   DATED: December 9, 2019
 6                                                               _________________________________
 7                                                               The Honorable Haywood S. Gilliam, Jr
                                                                 United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         4
     JOINT STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     ORDER
     USDC Case No. 19-cv-03663-HSG
